Per Curiam: The principles decided in the case of Butterfield v. Kinzie,(1) in this Court at the June term, 1838, are applicable to this case. There is no doubt that in an action against the maker by the payee or endorsee of a promissory note payable at a time and place specified in the note, it is not necessary either to aver in the declaration, or prove on the trial, that a demand was made in order to maintain the action. The judgment of the Court below is reversed, and judgment rendered in this Court for the amount of the no'te and interest. The clerk will compute the damages. Judgment reversed, and judgment rendered in this Court.   Ante 445.